Exhibit 10.1


FOURTH AMENDMENT TO
NOTE AND CONSTRUCTION LOAN AGREEMENT
 
This FOURTH AMENDMENT TO NOTE AND CONSTRUCTION LOAN AGREEMENT (this "Amendment")
is made to be effective as of _______________ _____, 2010 (the "Amendment
Effective Date") by and between BEHRINGER HARVARD MOCKINGBIRD COMMONS, LLC, a
Delaware limited liability company (successor in interest by merger to Behringer
Harvard Mockingbird Commons, LP, a Texas limited partnership) ("Borrower"), and
CREDIT UNION LIQUIDITY SERVICES, LLC, a Texas limited liability company f/k/a
TEXANS COMMERCIAL CAPITAL, LLC ("Lender").
 
WHEREAS, Borrower and Lender entered into that certain Construction Loan
Agreement dated as of September 30, 2005, pursuant to which Lender loaned to
Borrower (the "Loan") up to the principal sum of $34,047,458.00 (as amended, the
"Loan Agreement") as further evidenced by one certain promissory note dated as
of September 30, 2005 in the original principal amount of $34,047,458.00,
executed by Borrower and payable to the order of Lender (as amended, the
"Note"); and
 
WHEREAS, as security for the obligations of Borrower under the Loan Agreement
and the Note, Borrower executed and delivered to Lender, among other things, (i)
that certain Amended and Restated Deed of Trust, Security Agreement, Financing
Statement, and Assignment of Rental, dated September 30, 2005, executed by
Borrower to Joel B. Fox and/or John C. O’Shea, as trustee for the benefit of
Lender, covering the property described therein and recorded October 4, 2005 as
Instrument No. 200503532798, Official Records of Dallas County, Texas (as
amended, the "Deed of Trust"); (ii) that certain Absolute Assignment of Leases
and Rents from Borrower to Lender, dated September 30, 2005, covering the
property described therein and recorded as Instrument No. 200503532799, Official
Records of Dallas County, Texas (the "Assignment"); and (iii) that certain
Second Deed of Trust, Security Agreement, Financing Statement, and Assignment of
Rental ("Second Deed of Trust") executed by Behringer Harvard Mountain Village,
LLC, as grantor, and Borrower, as borrower, filed October 29, 2009 as Reception
No. 409591 in the official public records of San Miguel County, Colorado,
re-recorded on November 9, 2009 as Reception No. 409756 in the official public
records of San Miguel County, Colorado; and
 
WHEREAS, Borrower and Lender executed that certain First Amendment to Note and
Construction Loan Agreement dated as of September 24, 2008 (the "First
Amendment"), that certain Second Amendment to Construction Loan Agreement dated
as of March 20, 2009 (the "Second Amendment"), and that certain Third Amendment
to Note and Construction Loan Agreement dated as of October 1, 2009 (the "Third
Amendment"); and
 
WHEREAS, in connection with the Loan, Behringer Harvard Mockingbird Commons GP,
LLC, a Texas limited liability company, and Behringer Harvard Short Term
Opportunity Fund I, LP, a Texas limited partnership (each a "Guarantor" and
collectively the "Guarantors") entered into those certain Guaranty Agreements
dated as of September 30, 2005 (as amended, the "Guaranty Agreements"); and
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 1 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

WHEREAS, the Loan Agreement, Note, Deed of Trust, Assignment, Second Deed of
Trust, Guaranty Agreements and any and all other documents evidencing and/or
securing the indebtedness described in the Note, as same may have been
previously amended, are referred to collectively as the "Loan Documents"; and
 
WHEREAS, Borrower and Lender have agreed to make certain changes to the Loan
Documents, and desire to enter into this Amendment to document such changes;
 
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower and Lender agree as follows:
 
1.           Defined Terms.  Each capitalized term used but not defined herein
has the meaning assigned to such term in the Loan Agreement or the other Loan
Documents.
 
2.           Amendment.  Section 9 of the Third Amendment is hereby amended to
delete the reference to "September 30, 2010" and insert a reference to "January
15, 2011" in lieu thereof.
 
3.           Principal Payment.  As a condition precedent to the effectiveness
of this Amendment, Borrower shall on the Amendment Effective Date, make a
mandatory prepayment on the Loan of One Hundred Thousand and No/100 Dollars
($100,000).
 
4.           Further Amendments.  Any and all of the terms and provisions of the
Loan Documents are hereby amended and modified wherever necessary, and even
though not specifically addressed herein, so as to conform to the modifications
set forth herein.
 
5.           Confirmation of Loan Documents.  Borrower and Guarantors covenant,
represent, and warrant to Lender as follows:
 
(a)           The principal balance of the Loan as of the Amendment Effective
Date, but prior to giving effect to the prepayment contemplated by Section 3, is
Twenty-four Million Nine Hundred Fifty Thousand One Hundred One and 06/100
Dollars ($24,950,101.06).
 
(b)           Neither Borrower nor any Guarantor has any defenses,
counter-claims or offsets to the Note, Deed of Trust, or any other Loan
Document, as modified herein;
 
(c)           Borrower and each Guarantor waive any and all defenses,
counter-claims, or offsets to the enforcement of the Note, Deed of Trust,
Guaranty Agreements, or any other Loan Document, as modified, renewed, and
extended herein, whether known or unknown; and
 
(d)           The Note, Deed of Trust, Guaranty Agreements, and all other Loan
Documents, as modified, renewed, and/or extended herein, are in full force and
effect.
 
6.           Confirmation of Liens and Security Interests.  Borrower hereby
renews and confirms the liens, security interests, and rights of any and all
security for the Note (including, without limitation, the liens, security
interests, and rights of the Deed of Trust), which are hereby acknowledged by
Borrower to be valid and subsisting against the Property.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 2 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

7.           Borrower’s Representations.  Borrower and Guarantors represent and
warrant to Lender, and covenant and agree with Lender, as follows:
 
(a)           Borrower and each Guarantor have the power and requisite authority
to execute, deliver, and perform their obligations hereunder and under the Loan
Documents, and are duly authorized, and have taken all necessary action to
authorize such persons or entities to execute, deliver and perform this
Amendment, the other documents executed in connection herewith (if any) and the
Loan Documents and will continue to be duly authorized to perform their
obligations under such agreements.
 
8.           Release.  Effective as of the Amendment Effective Date, and in
consideration for this Amendment and all documents executed herewith, Borrower
and Guarantors agree as follows:
 
A.           For the time period existing on and prior to the Amendment
Effective Date and relating exclusively to the Loan Documents and the loan
memorialized therein, Borrower and Guarantors fully and finally release and
discharge Lender (and its officers, directors, shareholders, representatives,
employees, agents, and attorneys) of and from any and all defaults, potential
defaults occurring on or prior to the Amendment Effective Date, claims, damages
or causes of action to, of or for the benefit (whether directly or indirectly)
of, Borrower or any Guarantor, at law or in equity, known or unknown, contingent
or otherwise, whether asserted or unasserted, whether statutory, in contract or
in tort, as well as any other kind or character of action now held, owned or
possessed (whether directly or indirectly) by Borrower or any Guarantor on
account of, arising out of, related to or concerning, whether directly or
indirectly, proximately or remotely, the Loan Documents and accruing or relating
to the period prior to the Amendment Effective Date (collectively, the "Released
Claims");
 
B.            In addition to the release set forth above, and not in limitation
thereof, Borrower and each Guarantor each agree that it or he will never
prosecute, or voluntarily (unless required by law) aid in the prosecution of,
any of the Released Claims, whether by claim, counterclaim or otherwise.
 
9.           Lender’s Representations.  Lender represents and warrants to
Borrower as follows:
 
(a)           Lender has the power and requisite authority to execute, deliver
and perform its obligations hereunder and is duly authorized, and has taken all
necessary action to authorize the person executing this Amendment, to execute
and deliver this Amendment.
 
10.         Expenses of Lender.  Borrower shall be responsible for all of
Lender's costs and expenses incurred in connection with the preparation,
negotiation and execution of this Amendment, the other documents executed
pursuant hereto and any additional costs and expenses incurred in connection
herewith, which fees must be paid by Borrower to Lender as a condition precedent
to the effectiveness of this Amendment.
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 3 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

11.         Joinder of Guarantors.  Each Guarantor hereby (i) consents to the
execution of this Amendment and acknowledges and consents to the terms and
provisions hereof, (ii) ratifies, confirms and agrees that there are no claims
or offsets against, or defenses or counterclaims to, the terms and provisions
of, and the obligations created and evidenced by, the Note or the Guaranty
executed by such Guarantor, and (iii) certifies that the representations and
warranties contained herein are, in all material respects, true and correct
representations and warranties as of the date hereof.  The provisions set forth
in Section 23 of the Guaranty executed by Behringer Harvard Mockingbird Commons
GP, LLC and in Section 24 of the Guaranty executed by Behringer Harvard Short
Term Opportunity Fund I, LP are hereby specifically confirmed as being in full
force and effect.
 
12.         Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  Facsimile or electronic signatures shall be effective as
originals.
 
13.         Modification.  This Amendment cannot be changed except by an
instrument in writing signed by the party against whom the enforcement of any
change is sought.  THIS AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Pages Follow]
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 4 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

EXECUTED as of the Amendment Effective Date.
 

 
BORROWER:
     
BEHRINGER HARVARD MOCKINGBIRD COMMONS,
LLC, a Delaware limited liability company
       
By:
Behringer Harvard Mockingbird Commons GP, LLC,
   
a Texas limited liability company,
   
its manager
         
By:
         
Gary S. Bresky
       
Chief Financial Officer
 

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§

 
This instrument was acknowledged before me on this ___ day of _________________,
201__, by Gary S. Bresky, as Chief Financial Officer of Behringer Harvard
Mockingbird Commons GP, LLC, a Texas limited liability company, in its capacity
as the manager of Behringer Harvard Mockingbird Commons, LLC, a Delaware limited
liability company, on behalf of said manager acting on behalf of said limited
liability company.
 

     
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 5 -

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
EXECUTED as of the Amendment Effective Date.
 

 
LENDER:
     
CREDIT UNION LIQUIDITY SERVICES,
LLC, a Texas limited liability company
(formerly known as Texans Commercial
Capital)
       
By:
   
Name:
   
Title:
 

 
STATE OF TEXAS
§
 
§
COUNTY OF _________
§



On this _____ day of _______________ 201__, before me, the undersigned Notary
Public in and for the State of ____________, personally appeared
_________________________ to me personally known who being by me duly sworn did
say that s/he is the _________________________ of Credit Union Liquidity
Services, LLC, a Texas limited liability company, executing the foregoing
instrument, that the instrument was signed on behalf of the limited liability
company by authority of the limited liability company; and said
_________________________ acknowledged the execution of the instrument to be the
voluntary act and deed of the limited liability company.


Witness my hand and official seal.



     
Notary Public



My commission expires:___________________
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 6 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

Guarantors expressly consent and agree to the modifications and terms contained
in this Amendment:
 

 
GUARANTOR:
     
BEHRINGER HARVARD MOCKINGBIRD COMMONS GP, LLC
 
a Texas limited liability company
       
By:
       
Gary S. Bresky
     
Chief Financial Officer
 

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



This instrument was acknowledged before me on this ___ day of
__________________________, 201__, by Gary S. Bresky, as Chief Financial Officer
of Behringer Harvard Mockingbird Commons GP, LLC, a Texas limited liability
company, on behalf of said limited liability company.
 

     
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 7 -

--------------------------------------------------------------------------------

 
Exhibit 10.1

Guarantors expressly consent and agree to the modifications and terms contained
in this Amendment:
 

 
GUARANTOR:
       
BEHRINGER HARVARD SHORT-TERM OPPORTUNITY FUND I LP
 
a Texas limited partnership
         
By:
Behringer Harvard Advisors II LP,
   
a Texas limited partnership,
   
its general partner
           
By:
Harvard Property Trust, LLC
     
a Delaware limited liability company,
     
its general partner
               
By:
            
Gary S. Bresky
         
Chief Financial Officer
 

 
STATE OF TEXAS
§
 
§
COUNTY OF DALLAS
§



This instrument was acknowledged before me on this ___ day of
____________________________, 201__, by Gary S. Bresky, as Chief Financial
Officer of Harvard Property Trust, LLC, a Delaware limited liability company, in
its capacity as the general partner of Behringer Harvard Advisors II LP, a Texas
limited partnership, in its capacity as the general partner of Behringer Harvard
Short-Term Opportunity Fund I LP, a Texas limited partnership, for and on behalf
of said entities.
 

     
Notary Public in and for the State of Texas

 
(SEAL)
 
CULS / Behringer Harvard Mockingbird Commons, LLC
Fourth Amendment to Note and Loan Agreement
 
- 8 -

--------------------------------------------------------------------------------

 